Citation Nr: 1613384	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for pyelonephritis.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to August 1986, September 1990 to May 1991 and February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2014, the Board remanded these claims for additional development.  That development having been completed, the claims are now partially ready for appellate review.  The Board notes that this appeal originally included entitlement to service connection for a sinus disorder; however, this issue was granted in a July 2014 rating decision, and as such, is no longer on appeal.  See July 2014 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

As noted in the January 2014 Board remand, the issue of entitlement to service connection for fibromyalgia has been raised by the record in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a low back disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a post-service bilateral hearing loss disability, as defined by VA regulations.

2.  The evidence of record does not demonstrate a post-service diagnosis of pyelonephritis.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Service connection for pyelonephritis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2005 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in March 2006, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service records with the claims folder.  Virtual VA and VBMS records were reviewed.  Additionally, the Veteran was afforded VA examinations. 

In January 2014, the Board remanded these claims to obtain additional VA treatment records and to afford the Veteran a VA examination.  Additional VA records were associated with the claims file (in Virtual VA).  Also, the Veteran was afforded a VA examination in February 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board notes that the Veteran has not been afforded a VA examination for his claimed pyelonephritis and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran has a current diagnosis of pyelonephritis.  The Veteran's representative has admitted that there is no competent evidence that pyelonephritis is current present.  See February 2016 statement.  There are no post-service treatment records documenting any type of complaints, symptoms or diagnoses of a kidney disorder.  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for pyelonephritis.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for bilateral hearing loss and pyelonephritis.  He asserts he was exposed to acoustic trauma during service and currently suffers from hearing loss.  He also states that he suffered from pyelonephritis during service.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Bilateral Hearing Loss

The Veteran claims he suffers from hearing loss due to in-service acoustic trauma. 

Facts

The Veteran's service treatment records were reviewed.  The Veteran's enlistment examination from February 1986 indicated normal hearing, bilaterally.  Examinations from December 1989, April 1991, November 1996, and June 2001 indicated normal hearing.  Importantly, however, the Board notes that several service records indicate that the Veteran was routinely exposed to hazardous noise.  See e.g April 1991 Reference Audiogram.

Post service records were reviewed.  During a VA audiology consultation in June 2007, the Veteran's audiological testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
10
10
10
20
20

Speech recognition was 100 percent, bilaterally.  The physician indicated that the Veteran had normal hearing, bilaterally. 

The Veteran was afforded a VA examination in February 2014.  On the authorized audiological evaluation in February 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
30
LEFT
15
10
5
20
20

Speech recognition was 94 percent, bilaterally.  The examiner indicated that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher. 

Additional treatment records were reviewed; however, there is no post-service evidence that the Veteran has been treated for or diagnosed with bilateral hearing loss, as defined by VA regulations.

Analysis

Exposure to acoustic trauma during service is conceded based on service records that indicate the Veteran was routinely exposed to hazardous noise.  See April 1991 Reference Audiogram.

Unfortunately, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time post service.  In the absence of medical evidence of a current bilateral hearing loss disability as defined for VA purposes, the claim for service connection for bilateral hearing loss must be denied. 

The Board notes that the Veteran has submitted his own statements, as well as lay statements from fellow service members.  Although they are certainly competent to state that the Veteran was exposed to loud noises during service and that he has noticed a difficulty in hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, there is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Pyelonephritis

The Veteran seeks service connection for pyelonephritis.  He asserts he was diagnosed during service with kidney problems.

Facts

During service, in July 2003, the Veteran sought treatment for low back pain with blood in his urine.  He also complained of pain on urination, as well as a fever and cold chills.  It was noted to rule out appendicitis vs. renal calculi.  He was sent to the emergency room, where he was diagnosed with acute pyelonephritis.  He was instructed to return to the emergency room if pain increased or if he experienced nausea and vomiting.  No further treatment was noted in the records.  

Post-service records do not document any complaints, diagnoses, or treatment for any type of kidney disorder.  For example, routine lab work completed in August 2013 and January 2014 specifically stated there was no evidence of kidney disease.  See August 2013 and January 2014 VA lab results.  

Similarly, a VA Problem List from March 2014 did not indicate any type of kidney problems.

Importantly, the Board notes that the Veteran's representative submitted a statement in February 2016 indicating that there was no competent evidence that the Veteran's pyelonephritis was currently present; however, the representative argues that there was evidence of pyelonephritis during service and it is a "chronic" condition.  Therefore, the Veteran's representative asserts that service connection should be established.  See February 2016 statement.


Analysis

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of any type of kidney problem.  

Additionally, the Board notes that in the February 2016 statement, the Veteran's representative indicated that there is no evidence that the pyelonephritis is currently present; however, his pyelonephritis incurred during service was a chronic condition.  The Board finds this argument is not supported by the medical evidence of record.  Records demonstrate the Veteran experienced one episode of pyelonephritis during service and there are no records reporting any chronic symptoms during or post service.  There is no evidence that the Veteran experiences a chronic disorder.

The Board finds that the most probative evidence consists of the post-service treatment.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no probative evidence of post-service pyelonephritis or any type of kidney disorder. 

In sum, because post-service records do not indicate that the Veteran has a post-service diagnosis of pyelonephritis, the Board finds that the evidence is against a grant of service connection for this disorder.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for pyelonephritis is denied.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder and a right knee disorder.  The Veteran asserts his disorders pre-existed his deployment to Jordan during service and were aggravated during service.

Low Back

The Veteran asserts he injured his low back prior to prior to deployment to Jordan and it was aggravated during service.

A service record from October 1990 indicates the Veteran complained of back pain.  Private treatment records from September 1993 indicate the Veteran sought treatment for a backache.  He was assessed with an acute sprain of the back.  X-rays were normal.  In July 2003, the Veteran complained of low back pain and a headache.

The Veteran was afforded a VA examination in February 2014, at which time the VA examiner opined that it was less likely than not the Veteran's low back disorder was related to his back pain during service.  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.

Here, the Board finds a remand is necessary to obtain a medical opinion that utilizes the correct standard regarding whether the Veteran's low back disorder pre-existed service, and if so, whether it was aggravated therein.

Right Knee

Treatment records indicate the Veteran injured his right knee at work and he was diagnosed with a right knee strain and possible chondromalacia patella in August 2000.  A magnetic resonance image (MRI) showed a probable complex posterior horn, medial meniscus tear.  

Service records indicate an Annual Medical Certificate from January 2003 reported the Veteran was in excellent health with no physical limitations.  A Report of Medical History from February 2003 indicates the Veteran reported pulling a ligament in his right knee.  An illegible DD Form 2807-1 (appears to be February 2003) noted that the Veteran had a right knee arthroscopy meniscal tear.  The physician stated there was no profile and the Veteran passed Army Physical Fitness Test Standards (APFT) three years prior.  A July 2003 Assessment for Separation stated the Veteran had a knee ligament pull that occurred prior to deployment, which was better.  

First, the Board notes that the Veteran's service treatment records appear to be incomplete.  Although original treatment records have been associated with the file, there are several copies of forms located in the file that are incomplete and are not included in the originals, for example, there is only a page 3 of 3 of DD Form 2807-1, (possibly) dated February 2003; however, pages 1 and 2 are not in the file.  On remand, the RO should ensure that all of the Veteran's service treatment records are obtained and associated with the claims file. 

Additionally, the Veteran was afforded a VA examination in February 2014, at which time the examiner opined that the Veteran's current right knee disorder was less likely than not incurred in or caused by service.  The examiner stated the Veteran reported a pre-existing knee pain, and while the Veteran reported experiencing knee pain while deployed, there was no evidence of any new or different condition which occurred as the result of his service.  

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. 

The Veteran asserts that his right knee was aggravated during service.  The Board finds that the February 2014 opinion does not fully address whether the Veteran's right knee was aggravated during service.  As such, on remand, an addendum opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records, as well as a complete copy of all service treatment records.

The Veteran should be notified that he can submit these records. 

Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile. 

All actions to obtain the requested records should be documented fully in the claim's file. 

Thereafter, the Veteran should be notified in writing if the records are unavailable.

2.  Obtain an addendum opinion for the Veteran's low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner should answer the following questions:

a)  Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's low back disorder existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b)  If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion. 

c)  If the answer to a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disorder had its onset in service or is otherwise attributable to the symptoms experienced during service?  Again, the Veteran's lay statements in this regard must be considered.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Obtain an addendum opinion for the Veteran's right knee disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his right knee.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner should answer the following question:

Please offer an opinion as to whether the pre-existing right knee disorder was aggravated (i.e., an increase in severity) during service, and if so, whether any increase was clearly and unmistakably due to the natural progress of the condition. 

Please note: clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.

In rendering this opinion, the examiner should consider the Veteran's statements regarding the onset of his disorder and the symptoms that occurred during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  After all of the above actions have been completed, undertake any additional development as deemed necessary. 

5.  After the Veteran has been given adequate time to respond, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.
 
6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


